Citation Nr: 1416633	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-47 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular accident (CVA). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from August 1976 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under the provisions of 38 U.S.C.A. 1151 for a CVA which he contends is due to VA treatment.  Specifically, he contends that after he was placed on an experimental drug (Levosimendan) in conjunction with a VA research study for congestive heart failure he participated in during July and August 2003, he suffered a stroke in mid-August 2003, a couple of weeks after he began taking the drug.  He maintains that this drug caused his CVA.  He asserts that the side effects of this drug were unknown.  

In December 2013, a VA medical expert opinion was furnished in this case.  The cardiologist initially reviewed the Veteran's history noting that the Veteran was admitted to a VA medical center on July 29, 2003 for congestive heart failure.  He was enrolled in a research study (REVIVE) comparing a 24 hour infusion of Levosimendan to placebo.  He was then discharged on August 4, 2003.  On August 6, 2003, he was seen in clinic and was doing well.  At no time had the Veteran ever been diagnosed with atrial fibrillation or atrial flutter.  On August 13, 2003, the Veteran was readmitted to hospitalization with a large left hemispheric stroke.  He was noted to be in atrial flutter at that time.  The cardiologist indicated that this was pertinent since this was a new diagnosis and one commonly associated with large strokes.  In addition, he noted that it has been discovered that atrial fibrillation is four times more common in the patients receiving Levosimendan than placebo; however, this fact was unknown in 2003.  He explained that atrial fibrillation and atrial flutter are similar arrhythmias that have the same association with strokes and in this case, the two can be considered interchangeable.  The examiner indicated that although the Veteran had a history of hypertension, it was far more likely that the stroke was related to the atrial flutter instead due to the nature of the stroke.  Moreover, since the Veteran's first stroke occurred the first time atrial flutter was detected, there was a definite association.  

However, the cardiologist acknowledged that REVIVE was a blind study so it is unclear who received the Levosimendan and who received the placebo.  That information had not been determined, but the cardiologist indicated that his conclusions would be based on an assumption that the Veteran received the medication.  He concluded that the Veteran sustained the CVA directly as a result of the VA research study since he developed atrial fibrillation and did not have that prior to being given the medication.  The CVA was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA and VA exercised a reasonable degree of care.  However, the Veteran's CVA was not a foreseeable outcome of the treatment provided since the association with atrial fibrillation was not known in 2003.

The Board finds that it should be determined if the Veteran received the placebo or the Levosimendan in the REVIVE blind study.  Thus, this claim must be remanded to ascertain that information, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the administrators of the REVIVE study in order to ascertain if the Veteran received the placebo or the Levosimendan.  The corroborating documentation should be obtained to verify that information.  If it cannot be determined if the Veteran received the placebo or the Levosimendan, that should be so stated.  

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

